39 Mich. App. 106 (1972)
197 N.W.2d 137
PEOPLE
v.
CATLIN
Docket No. 12013.
Michigan Court of Appeals.
Decided February 29, 1972.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and John R. Vusich, Prosecuting Attorney, for the people.
Jack T. Arnold, for defendant on appeal.
*107 Before: McGREGOR, P.J., and LEVIN and TARGONSKI,[*] JJ.
PER CURIAM.
Defendant pled guilty to carrying a concealed weapon, MCLA 750.227; MSA 28.424.
At the plea acceptance proceedings, defendant testified that after becoming intoxicated, he went home and got the gun, loaded it, and stuck it in his trousers with the handle showing, believing that he was going to use the gun to eliminate a problem. The police arrested him at a local bar and seized the weapon.
Defendant contends that he did not understand the nature of the proceedings. This contention is not supported by the transcript of the plea proceedings, which clearly demonstrates defendant's understanding of the proceedings and further elaborates in detail the facts of the crime and defendant's participation in it. Although defendant had been drinking, the transcript does not show that he was so intoxicated as to negate the existence of any required intent in connection with the offense of carrying a concealed weapon on his person without a license. People v Paul, 13 Mich. App. 175 (1968); People v Nicholson, 18 Mich. App. 603 (1969); People v Griesbeck, 28 Mich. App. 659 (1970).
An inculpatory admission to the police that he had the gun, and a policeman's remark that he was a cold-blooded murderer concerning another incident, are factors which defendant claims may have influenced his proffered plea. There is no reference to the policeman's remark in the plea proceedings. The court offered to test the voluntariness of the incriminating statement with a Walker hearing, but defendant expressly and understandingly waived this procedure. Under such circumstances, a plea of *108 guilty waives any claim of an illegally gained confession. See People v Temple, 23 Mich. App. 651 (1970); People v Hart, 26 Mich. App. 370 (1970); People v Richard Coleman, 32 Mich. App. 207 (1971).
Defendant contends that he had defenses to the crime charged which were not explored by the court. Defendant also claims that the weapon was not concealed and the lesser included offense of the attempt to carry the weapon illegally was not explained. Defendant's contentions are without merit. People v Johnnie W Jones, 12 Mich. App. 293 (1968). When an accused voluntarily pleads guilty, he admits the charge as laid. People v Collins, 380 Mich. 131, 141 (1968); People v Hollingworth, 27 Mich. App. 417, 418 (1970). Attempt to commit the crime was not brought to the court's attention. A trial court is not required, sua sponte, to inquire into the existence of defenses where nothing in the colloquy between himself and defendant suggests that a defense exists. People v Jarvis Green, 21 Mich. App. 188 (1970); People v Johnson, 27 Mich. App. 362 (1970).
From our examination of the record, we are satisfied that the trial judge did not commit reversible error in accepting the plea or in denying the defendant's motion to withdraw his guilty plea.
Affirmed.
NOTES
[*]  Former circuit judge, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.